Exhibit 10.8

 

LOGO [g699899g03b20.jpg]

February 26, 2013

Mr. Jerry L. Sheets

15500 Cutten Road, Apt. 807

Houston, TX 77070

Dear Jerry:

We are pleased to promote you to the position of Senior Vice President of Land
and Business Development of RAAM Global Energy Company (the “Company”).

Your primary responsibility will be as a Senior Vice President of Land and
Business Development, focusing on the following initiatives:

 

  •  

Manage and direct the Company’s personnel to perform tasks that comply with the
annual budget and goals as established and approved by the President.

 

  •  

Manage and direct the Manager of Land, the Land Managers and Lease
Administration personnel to perform the land tasks and functions required.

 

  •  

Divestiture of certain properties of the Company as directed by the President.

 

  •  

Seek and acquire third party participation in the Company’s prospects on a
promoted basis as directed by the Chief Operating Officer and Board of
Directors.

You may also be required to perform additional duties as the Company may request
from time to time.

The primary terms of your employment are as follows:

 

  1.

The commencement date of your promotion will be January 1, 2013 (the “Effective
Date”).

 

  2.

You will be paid an annualized base salary of three hundred and twenty-five
thousand dollars ($325,000). Such salary shall be paid on a monthly basis on the
1st day of each month for the prior month of employment in accordance with the
Company’s customary payroll practices in effect from time to time, less
applicable taxes and other withholdings.

 

  3.

The term of your employment will extend to December 31, 2013 with the provision
that your employment will automatically extend for an additional, one-year
renewal term on December 31, 2013 and each anniversary thereafter unless written
notice of non-renewal



--------------------------------------------------------------------------------

 

is given by either you or the Company to the other party at least thirty
(30) days before the expiration of the then-existing term.

 

  a.

Notwithstanding the foregoing, this Agreement shall terminate immediately upon
your death and the Company may terminate your employment at any time for Cause.
“Cause” shall exist in any of the following circumstances:

 

  i.

Failure to perform the duties of your job, as determined by the Company;

 

  ii.

Your act(s) or omission(s) that constitute gross negligence, fraud or willful
misconduct;

 

  iii.

Your conviction or plea of no contest to any felony or misdemeanor involving
moral turpitude; or

 

  iv.

Your failure to follow the lawful instructions of the Company or your breach of
any agreement between you and the Company or your failure to follow any Company
policy or employment requirement.

 

  b.

Further notwithstanding the foregoing, the Company may terminate your Agreement
without Cause at any time prior to the expiration of the then-existing term. In
the event that your employment is terminated pursuant to this Section 3(b), then
subject to the terms set forth in the following sentence, the Company will
provide you with: (i) a one-time, lump sum severance payment (the “Severance
Payment”) equivalent to the amount of base salary that you would have earned,
less applicable taxes and withholdings, had you remained employed between the
date of your termination of employment and the expiration of the term in which
your termination of employment occurred; plus (ii) a pro rata portion of any
Annual Bonus for the year in which the termination of employment occurred (the
“Pro Rata Bonus”). Your receipt of the Severance Payment and Pro Rata Bonus
referenced in the previous sentence will be subject to your timely delivery to
the Company (and non-revocation during any applicable revocation period) by the
Release Expiration Date (as defined below) of a release of claims in a form
satisfactory to the Company (the “Release”), which such Release will release all
claims, causes of action and other liabilities against the Company, its
affiliates and subsidiaries and their respective officers, directors, managers,
members, fiduciaries, agents, representatives, benefit plans (and the
fiduciaries and administrators of such plans) and successors. The “Release
Expiration Date” shall mean the date that is 21 days following the date upon
which the Company timely delivers the Release to you (which shall occur no later
than 7 days after the date on which your employment terminates), or in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date. Provided that the above conditions are met,
(x) the Severance Payment shall be provided to you on the date that is the
sixtieth day after the date that your employment terminates (or the first
business day thereafter if the sixtieth day is not a business day) and (y) the



--------------------------------------------------------------------------------

 

Pro Rata Bonus, if any, shall be paid to you on the date that Annual Bonuses are
paid to similarly situated employees who have continued employment with the
Company (but in no event later than April 15 of the calendar year following the
calendar year in which your employment terminates).

 

  4.

You will be eligible to receive a discretionary annual bonus for 2013 and each
subsequent, calendar year that you are employed hereunder (each, an “Annual
Bonus”). The Annual Bonus for which you are eligible will be pro-rated for
calendar years in which you are employed for only for only a portion of such
calendar year. Your maximum Annual Bonus (assuming all bonus targets are met or
exceeded) will be 150% of your annualized base salary and such Annual Bonus will
be measured by reference to EBITDA and asset sale goals for the Company and its
subsidiaries for the applicable year; provided, however that such goals
applicable to the Annual Bonus for 2013 are set forth on Exhibit A. Each Annual
Bonus, if any, shall be paid as soon as practicable after the Company’s receipt
of certified, audited financial statements for the applicable calendar year to
which such Annual Bonus applies; provided, however that such Annual Bonus, if
any, shall be paid no later than March 15 of the calendar year following the
calendar year to which the Annual Bonus applies and you will be deemed to have
earned such Annual Bonus only if you are still employed by the Company on such
date of payment.

 

  5.

In addition to the Annual Bonuses, you will be eligible to receive discretionary
commission payments (each, a “Commission Payment”) in the form of shares of the
Company’s common stock (“Common Stock”) or cash, as set forth below, based upon
the Company’s or its applicable subsidiary’s profits from the sale of particular
assets in an applicable calendar year, as determined by the Company. For
calendar year 2013, the asset sales that are eligible for a Commission Payment
are set forth on Exhibit B. The asset sales that will be eligible for a
Commission Payment in years after 2013 will be communicated by the Company to
you in writing as soon as reasonably practicable within those calendar years, as
applicable. The amount of each Commission Payment, if any, shall be determined
in the sole discretion of the Company. Each Commission Payment, if any, shall be
paid on the date that is the 60th day after the closing of the applicable asset
sale; provided, however, that you must be employed by the Company on such date
of payment in order to earn the applicable Commission Payment. Subject to the
remainder of this paragraph, the Company shall pay each Commission Payment, if
any, to you by issuing you a number of shares of Common Stock with a fair market
value (as determined in good faith by the Company’s Board of Directors) on the
date of issuance equal to the amount of such Commission Payment less all
applicable taxes; provided, however, that (i) the number of shares of Common
Stock issued to you in respect of all Commission Payments shall not, in the
aggregate, exceed 750 shares of Common Stock and (ii) if, and after, the Company
has issued 750 shares of Common Stock to you hereunder, the Company shall pay
any additional Commission Payments (or portions thereof), less all applicable
taxes, to you in cash. Notwithstanding the preceding provisions of this
paragraph, (x) the issuance of shares of Common Stock to you in respect of a
Commission Payment (or portion thereof) is subject to compliance with all
applicable federal, state, local and foreign laws, rules and regulations
(including, without



--------------------------------------------------------------------------------

 

limitation, federal, state and foreign securities law requirements) and to such
approvals by any listing, regulatory or governmental authority as the Company
may deem necessary or advisable in connection therewith and (y) the shares of
Common Stock issued to you in respect of a Commission Payment (or portion
thereof) may be subject to such restrictions, and the Company may request that
you provide such assurances and representations to the Company, in each case, as
the Company may deem necessary or desirable to assure compliance with all
applicable legal requirements.

The Company will also provide additional employee benefits that are similar to
those benefits made available to similarly situated employees, and which may be
changed from time to time. Your benefit participation will be subject to the
terms and conditions of the applicable program and plans. Benefits currently
offered by the Company include:

 

  1.

Employee Health/Vision Insurance: The Company pays 100% of the premium for
single or family coverage. This benefit is currently provided by Anthem Blue
Cross Blue Shield. We suggest you stay with your current plan for at least one
month to ensure a problem-free transition to the Company’s plan should there be
any unexpected issues or delays in establishing your coverage.

 

  2.

Employee Dental Insurance/Life Insurance/Dependent Life: The Company pays 100%
of the premium for single or family coverage. These benefits are currently
provided by Guardian Insurance Company. The life insurance benefit is currently
$25,000, with a $5,000 dependent life benefit for a spouse and $2,500 benefit
for each child.

 

  3.

Long Term Disability: The Company pays 100% of the premium. This benefit is
currently provided by Mutual of Omaha. In the event of a qualifying disability
and after a 90-day elimination period, this plan provides 60% of your gross
monthly earnings subject to a monthly maximum of $10,000.

 

  4.

401(k) Plan: The Company currently provides a 401(k) plan in which the Company
matches employee contributions dollar-for-dollar up to a maximum of 8% of
eligible compensation. Matching contributions are subject to a three (3) year
graduated vesting schedule.

 

  5.

Cafeteria Plan: The Company currently offers employees the option to participate
in a tax-advantaged cafeteria plan that is administered by WageWorks. This plan
allows the employee to set aside a portion of their pre-tax earnings to pay for
qualified medical and dependent care expenses (Flexible Spending Accounts). In
addition, employees have the option to purchase ancillary policies offered by
Aflac. Specific coverage information will be provided upon request.

 

  6.

Paid Time Off: Employees receive fifteen (15) days at the beginning of each
anniversary of their employment start date to be used for vacation, sick or
personal time needs in accordance with the Company’s PTO policies as may exist
from time to time. New hires receive pro rata amount their first year.



--------------------------------------------------------------------------------

As a condition of your employment, you have agreed to enter into the
Confidentiality Agreement that is attached as Exhibit C to this letter.

The Company has an “open door” policy in which you are encouraged to communicate
with the executive officers as well as all other employees with regard to more
efficient ways of conducting our business, the acquisition and use of technology
that would enhance the Company’s competitive edge and any other matter that you
feel inclined to discuss.

Please note that federal law requires that you provide the Company with
documents establishing your identity and right to work in the United States
within three business days of your employment start date.

By signing below, you accept the terms of employment set forth in this letter
and acknowledge and agree that this letter sets forth the entire agreement
between you and the Company regarding the subject matters herein and completely
replaces and supersedes any other agreement or understanding between you and the
Company regarding your terms of employment. For the avoidance of doubt, this
letter completely replaces and supersedes that letter agreement between you and
the Company dated October 1, 2012, and you agree that the Company’s obligations
under that previous letter agreement have been deemed satisfied in full.

We look forward to the addition of your professional skills and dedication to
the Company team so that we can achieve our common goals.

Sincerely yours,

 

/s/ Howard Settle

        

Howard Settle

President

RAAM Global Energy Company

        

 

Accepted By:

 

        

/s/ Jerry L. Sheets

     

02-28-13

   Jerry L. Sheets       Date   